Thomas, J.
The will provides, 1, for the continuance of the orusts during the life of Ethan Earle. 2. For the payment of the principal sum after the death of Ethan Earle. 3. It directs that it shall then be paid to his wife Mary T. if living, otherwise to such child or children of the said Mary T. as shall then be living, in equal shares; and in case she shall leave no children or child, to the heirs at law of the testator.
The mere statement of these provisions settles the question before us. It is the death of Ethan Earle which fixes the termi nation of the trusts. It is this event, also, which ascertains to whom the fund then in the hands of the trustees is to be paid. As justly remarked by the counsel for the defendants, when the intention of the testator is manifest, there is no room for construction. Bill dismissed.